DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance:	The closest prior art during a search of the claimed invention includes: Noda (US 2010/0220054) and Castellani (US 2016/0364052).	Regarding claim 1, neither Noda nor Castellani teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, to teach or suggest, an information processing system having the features of the claim including:
an application unit that applies a voltage to a source electrode located at a common application site of a user's body; 	a detection unit that detects a respective potential at each of a plurality of reception electrodes, each of the plurality of reception electrodes located at a respective one of a plurality of detection site sites of the user's body, that is each of the plurality of detection sites being located at a different position from the application site, as a function of the voltage that is applied to the source electrode at the common application site; and 	a contact determination unit that determines a contact between a contact site of the user's body and an external object on a basis of a change in the potential detected by the detection unit before the contact and during the contact.	Noda teaches a device to determine whether a part of a user’s body comes into contact with another part of a user’s body, but does not determine contact between a contact site of a user’s body and an external object.  Additionally, neither Noda nor Castellani disclose or suggest a common application site for application of a voltage to detect a respective potential eat each of a plurality of reception electrodes that are located are located at a respective one of the plurality of detection sites of the user’s body with each of the detection sites being located at a different position from the application site.	Independent claims 5, 7 and 8 recite similar features and are allowable for the same reasons.  The dependent claims 2-4 are allowable based on their dependency from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694

/JOSEPH  FOX/						
Examiner, Art Unit 2694



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694